DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
This communication is in response to application filed 6/1/20.  It is noted that application is a continuation of 15/427,605 filed 2/8/17 (now USP No. 10,671,702) which is a continuation of 13/579,097 filed 8/15/12 (now abandoned) which a 371 of PCT/US2011/024933 filed 2/15/2011 which claims benefit to 61/304,758 filed 2/15/2010.  Claims 1-22 have been canceled.  Claims 23-33 are now pending.  
	

Information Disclosure Statement
Information disclosure statement dated 6/1/20 has been acknowledged and considered.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: first database; second database; and third database in claim 30.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 23-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
 	Claims 23-29  are drawn to a method for healthcare action sequencing, which is within the four statutory categories (i.e. process).   Claims 30-32 are drawn to an apparatus for healthcare action sequencing, which is within the four statutory categories (i.e. machine).    Claim 33 are drawn to an computer program product for healthcare action sequencing, which is within the four statutory categories (i.e. article of manufacture).    
 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
 
Representative independent claim 23 (and similar independent claims 30 and 33) include limitations that recite at least one abstract idea.  Specifically, independent claim 23 recites:
23. (New) A method for healthcare action sequencing for multiple patients located in multiple patient care areas by a bedside computer, comprising:
scanning a patient care area for tags for entities present in the area, a given patient being located in the area;
in response to detecting a tag for an entity in the area, reading identity data from the tag by the bedside computer;
receiving input data regarding the given patient by at least one healthcare personnel via a user-interface;
sending the identity data and the input data to a management system that includes a first database storing first rules for how patients with known sets of conditions are to be cared for, a second database storing second rules for how the input data are to be used, and a third database
storing third rules relating to procedures and restrictions for the at least one healthcare personnel;
receiving action data for the given patient from the management system based at least in part on (a) the identity data, (b) the input data, and (c) the first rules, the second rules, and the third rules;
And displaying information on the user-interface based at least on the received action data which requires action by said at least one health care personnel in respect of at least one of the multiple patients located in multiple patient care areas.

The limitations of scanning a patient area for tags; receiving input data; sending identity data; receiving action data and displaying information as drafted and detailed above, are steps that, under its broadest reasonable interpretation, recite steps for organizing human interactions.  The claimed invention is directed to determining health care action sequencing based on transmitted data.  This is a concept relating to tracking or organizing information.  Tracking or organizing information or filtering content has been found to be an abstract idea and a method of organizing human behavior.  See MPEP 2106.04(a)(2)(II)(D).  This is a method of organizing patient data thus falling into one category of abstract idea. That is other than reciting “a bedside computer”; "management system" and “user interface” language, nothing in the claim element precludes the steps from describing concepts related to determining health care sequencing steps based on received and transmitted data.  If a claim limitation, under its broadest reasonable interpretation, covers concepts related to interpersonal and intrapersonal activities then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  Accordingly, the claim recites an abstract idea.
 Accordingly, the claim describes at least one abstract idea.  
Furthermore, dependent claim 26 further defines the reading step and dependent claims 27-28 and 31-32 further define the data being displayed, which further defines the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
23. (New) A method for healthcare action sequencing for multiple patients located in multiple patient care areas by a bedside computer, comprising:
scanning a patient care area for tags for entities present in the area, a given patient being located in the area;
in response to detecting a tag for an entity in the area, reading identity data from the tag by the bedside computer;
receiving input data regarding the given patient by at least one healthcare personnel via a user-interface;
sending the identity data and the input data to a management system that includes a first database storing first rules for how patients with known sets of conditions are to be cared for, a second database storing second rules for how the input data are to be used, and a third database
storing third rules relating to procedures and restrictions for the at least one healthcare personnel;
receiving action data for the given patient from the management system based at least in part on (a) the identity data, (b) the input data, and (c) the first rules, the second rules, and the third rules;
And displaying information on the user-interface based at least on the received action data which requires action by said at least one health care personnel in respect of at least one of the multiple patients located in multiple patient care areas.
 
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception the recitations performing the functions by a management system amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0044] – [0048] of the present Specification, see MPEP 2106.05(f)
generally link the abstract idea to a particular technological environment or field of use – for example, the recitations of a bedside computer; user interface and management system merely limits the abstract idea the environment of a computer, see MPEP 2106.05(h))
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).
For these reasons, representative independent claim 23 and analogous independent claims 30 and 33 do not recite additional elements that integrate the judicial exception into a practical application.
 
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:

Claims 24-25, 29 : These claims specify limitations which thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)).

Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.
 
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”   
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 23-33 are ineligible under 35 USC §101.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 23-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holland (WO 2005/036447)

As per claim 23, Holland teaches a method for healthcare action sequencing for multiple patients located in multiple patient care areas implemented on a bedside device computer having a processor and a memory coupled to said processor, comprising: 
scanning a patient care area for tags for entities present in the area, a given patient being located in the area; (Holland; Figs. 4, 5, 8 and 9; pg. 11, line 22 to pg. 12, line 4; pg. 17, line 17 to pg. 18, line 5).  
in response to detecting a tag for an entity in the area, reading identity data from the tag by the bedside device computer; (Holland; Figs. 4, 5, 8 and 9; pg. 11, line 22 to pg. 12, line 4; pg. 17, line 17 to pg. 18, line 5).  
receiving input data regarding the given patient by at least one healthcare personnel via a user-interface; (Holland; Figs. 4, 5, 10; pg. 18, lines 6-19)
sending the identity data and the input data to a management system that includes a database storing first rules for how patients with known sets of conditions are to be cared for, a database storing second rules for how the input data are to be used, and a database storing third rules relating to procedures and restrictions for the at least one healthcare personnel; (Holland; Figs. 2 and 3 – “Drug Library” and “Expert Clinical Rules”; pg. 21, line 14 to pg. 22, line 27).  
receiving action data for the given patient from the management system based at least in part on (a) the identity data, (b) the input data, and (c) at least one of the first rules, the second rules, and the third rules; (Holland; Figs. 2 and 3 – “Drug Library” and “Expert Clinical Rules”; pg. 21, line 14 to pg. 22, line 27).  
and displaying information on the user-interface based at least   on the received action data which requires action by a said at least one health care personnel in respect of at least one of the multiple patients located in said multiple patient care areas, (Holland; Fig. 5A; pg. 21, line 14 – pg. 22, line 27)  
	
Holland does not expressly teach three separate databases.  However, this is an obvious matter of design choice and does not functionally relate to sending and receiving data from the management system nor determining the action data.  
	
As per claim 24, Holland teaches the method of Claim 23, wherein the tag comprises at least one of a radio-frequency identification (RFID) tag, bar-coding, a magnetic stripe, and a bluetooth tag. (Holland; pg. 11, line 22 to pg. 12, line 4).  

As per claim 25, Holland teaches the method of Claim 23, wherein: 
the patient care area comprises a patient room of a hospital ward; (Holland; pg. 9, lines 23-28)
the entity comprises one of a nurse, a doctor, the given patient, a medication container, and a physical patient file for the given patient. (Holland; pg. 17, lines 22-30 —“caregiver” reads on a nurse or a doctor)

As per claim 26, Holland teaches the method of Claim 23, wherein reading the identity data comprises reading at least one of a name, a role, and a password for the at least one healthcare personnel from the tag.  (Holland; pg. 17, line 17 to pg. 18, line 5) 

As per claim 27, Holland teaches the method of Claim 23, wherein the action data comprises information regarding task details for at least one task to be performed by the at least one healthcare personnel. (Holland; pg. 21, lines 10-13 and lines 30-34; and pg. 22, lines 28-30 – “order detail for a medication order” reads on a task to be performed by one healthcare personnel)

As per claim 28, Holland teaches the method of Claim 23, wherein the action data comprises information regarding a patient care procedure and confirmation screen to be displayed to the at least one healthcare personnel.  (Holland; pg. 21, lines 10-13 and lines 30-34; and pg. 22, lines 28-30).  

As per claim 29, Holland teaches the method of Claim 23, wherein: 
sending comprises sending the identity data and the input data to the management system via at least one of wireless communication and wired communication; (Holland; pg. 4, lines 9-13 and lines 29-31)
and the user-interface comprises a touch screen interface.  (Holland; pg. 17, lines 5-10).  

Claims 30 and 33 repeat substantially similar limitations as claims 23 and the reasons for rejection are incorporated herein.  

Claims 31-32 repeat substantially similar limitations as claims 27-28 and the reasons for rejection are incorporated herein.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki (2005/0240441) the closest domestic prior art of record, teaches  a hospital information system that  lets an RF reader read tag information, once for all, recorded by RF tags either attached to, or embedded in, plural kinds of a plurality of patient wrist bands, injection medicine bottles, patient charts, medical instrument cases, et cetera, and transmits a query to a server for confirmation from the server. The server collates it with the content of a medical practice order recorded in its data base, and registers a completion of instructed operation for an instructed item in the database.  Fry (Emory A. Fry, MD and Leslie A. Lenert, MD.  MASCAL: RFID Tracking of Patients, Staff and Equipment to Enhance Hospital Response to Mass Casualty Events.  AMIA Annu Symp Proc. 2005; 2005: 261–265), the closest non-patent literature of record, teaches a system that integrates tag position information with data from personnel databases, medical information systems, registration applications and the US Navy’s TACMEDCS triage application in a custom visual disaster management environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        3/12/22